                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Tyrone Jerod Cole, Jr.,

              Plaintiff,

       vs.                                        Case No. 1:18-cv-00342

David McCroskey, et al.,                          Judge Michael R. Barrett

              Defendants.

                                          ORDER

       This matter is before the Court on the Magistrate Judge’s August 1, 2019 Report

and Recommendation (“R&R”). (Doc. 29).

       Proper notice was given to the parties under 28 U.S.C. § 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file timely objections to

the R&R. See United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Plaintiff filed timely

objections (Doc. 30) and Defendant Broughton responded to those objections (Doc. 31).

The Magistrate Judge completed a comprehensive review of the record and the same will

not be repeated here except to the extent necessary to address Plaintiff’s objections.



                                I. STANDARD OF REVIEW

       When a court receives objections to a magistrate judge’s R&R on a dispositive

matter, the assigned “district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” FED. R. CIV. P. 72(b)(3). “The

district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.” Id.
                                     II. ANALYSIS

       Plaintiff objects to the August 1, 2019 R&R “because it favors the Defense,” it

“unfairly dismissed the Plaintiff’s claim,” and the Magistrate Judge ignored “critical

evidence” that he introduced to prove that Defendant “submit[t]ed altered and invalid

documents to the Court.” (Doc. 30). In particular, he contends that, the fact that he has

produced informal complaints not found in Defendant’s exhibit containing Plaintiff’s

grievance history—submitted with Defendant’s Motion for Summary Judgment—proves

that Defendant’s exhibit is inaccurate and the Magistrate Judge erred in relying on that

exhibit. Compare (Doc. 30) and (Doc. 28, Attachment 1), with (Doc. 28, Attachment 2).

      The Magistrate Judge acknowledged “the grievance documents attached to

plaintiff’s response in opposition to defendant’s motion for summary judgment” and the

additional grievance documents Plaintiff had previously filed. (Doc. 29 at PageID). She

found (1) that all of his submitted grievance documents pre-dated the February 9, 2018

alleged excessive force incident and (2) he failed to provide any evidence demonstrating

that he submitted an informal complaint, grievance, or appeal in relation to the February

9, 2018 alleged incident. (Doc. 29 at PageID 269). Nothing in Plaintiff’s objections

establishes that he submitted a timely informal complaint, grievance, or appeal regarding

the alleged February 9, 2018 incident and, thus, could overcome the Magistrate Judge’s

finding that he failed to properly exhaust his administrative remedies for his excessive

force claim against Defendant. Indeed, Plaintiff’s assertion that “I did exhaust all my

remedies” and he “proved it,” without more, does not convince the Court that the

Magistrate Judge erred when she found that that “Plaintiff’s argument that the grievance



                                           2
history log is ‘inaccurate’ and was ‘altered’ is insufficient to rebut defendant Broughton’s

evidence of plaintiff’s non-exhaustion.” (Doc. 29 at PageID 269).

       In sum, and based on the Court’s de novo review of the filings in this matter, the

Court finds Plaintiff’s objections unpersuasive and agrees with the findings and

recommendation in the R&R.



                                    III. CONCLUSION

       Based on the foregoing, the Court hereby OVERRULES Plaintiff’s objections (Doc.

30) and ADOPTS the Magistrate Judge’s August 1, 2019 R&R in its entirety. (Doc. 29).

Accordingly, Defendant’s Motion for Summary Judgment (Doc. 28) is GRANTED and

Plaintiff’s Response thereto and Motion to Amend (Doc. 28) is DENIED. This case is

DISMISSED with prejudice and the matter shall be CLOSED and TERMINATED from

the Court’s docket.

       IT IS SO ORDERED.

                                                 _s/ Michael R. Barrett_________
                                                 Michael R. Barrett, Judge
                                                 United States District Court




                                             3
